ON MOTION

ORDER

Lewis R. Baxter (“Baxter”) moves without opposition for reconsideration of the court’s February 27, 2007, order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination.
Baxter has now submitted a Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The court’s February 27, 2007 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) Baxter’s informal brief is due on or before April 9, 2007.